EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-179995) on Form S-8 of UIL Holdings Corporation of our report dated July 12, 2012, relating to our audit of the financial statements and supplemental schedules of the Connecticut Natural Gas Corporation Employee Savings Plan, which appears in this Annual Report on Form 11-K of the Connecticut Natural Gas Corporation Employee Savings Plan for the year ended December 31, 2011. /s/ Baker Newman & Noyes Portland, Maine Limited Liability Company July 12, 2012
